UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 7, 2013 FluoroPharma Medical, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 333-151381 20-8325616 (State or OtherJurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 8 Hillside Avenue, Suite 207 Montclair, NJ (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (973) 744-1565 (Former name or former address, if changed since last report) Copies to: Marc J. Ross, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c) ITEM 7.01Regulation FD Disclosure. On May 7, 2013, FluoroPharma Medical, Inc. (the “Company”) posted a corporate presentation on its website, a copy of which is attached hereto as Exhibit 99.1, and which is incorporated herein by reference. The information in this current report, including the presentation attached hereto as Exhibit 99.1, is being furnished pursuant to Item 7.01 and shall not be deemed "filed" for the purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in the Current Report shall not be incorporated by reference into any registration statement pursuant to the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits. Exhibit 99.1 Description Power point presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 7, 2013 FluoroPharma Medical, Inc. /s/ Johan M. (Thijs) Spoor By:Johan M. (Thijs) Spoor Title:CEO and President
